Case: 13-50244      Document: 00512998136         Page: 1    Date Filed: 04/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50244
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL LEONEL FOURNIER-ROBLES, also known as Raul Leonel Fournier,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1563-3


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raul Leonel Fournier-Robles (Fournier) appeals his guilty plea
conviction for engaging in a continuing criminal enterprise for which he was
sentenced to 300 months of imprisonment. He argues that the district court
violated Federal Rule of Criminal Procedure 11(c)(1) by improperly
participating in his plea negotiations.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50244    Document: 00512998136      Page: 2   Date Filed: 04/08/2015


                                 No. 13-50244

      Because Fournier did not object on this basis in the district court, this
court reviews for plain error. See United States v. Vonn, 535 U.S. 55, 58-59
(2002); see also United States v. Davila, 133 S. Ct. 2139, 2148-50 (2013)
(rejecting contention that improper participation in plea discussions under
Rule 11 requires automatic vacatur rather than analysis under the ordinary
harmless and plain error standards). Fournier must show error that is clear
or obvious and affects his substantial rights. See Puckett v. United States, 556
U.S. 129, 135 (2009). If he makes such a showing, this court has the discretion
to correct the error but only if it seriously affects the fairness, integrity, or
public reputation of judicial proceedings. See id.
      Fournier fails to show that any discussions among the district court, his
first trial attorney, and the attorney for the Government occurred during plea
negotiations rather than after a plea agreement had been negotiated by the
parties and disclosed to the district court. See United States v. Hemphill, 748
F.3d 666, 672-73 (5th Cir. 2014) (holding that a district court may properly
discuss and evaluate a plea agreement once it has been disclosed by the
parties). Nor does Fournier show that the district court’s inquiry whether his
second trial attorney intended to adhere to the already-negotiated plea
agreement was improper. See id. Fournier fails to show error, much less clear
or obvious error, by the district court. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       2